DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-06-03 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.


Claim Objections
Claim(s) 1, 20
an other link
	Grammatically “an other” should be “another.”

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 17, 18-20
low
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1 and 2-16, 20
The claim(s) recite variants of:
receive, from the second electronic device, additional data associated with the data traffic on the backup link or on an other link in response to the notification frame.
That is, the claims literally require a response to a noun (i.e., person, place, or thing). This is similar to, e.g., "in response to the house" which is grammatically confusing. Contrast this with “in response to detecting a characteristic/property of the noun” (e.g., in response to detecting the presence of the house). Consequently, it is unclear as to what about the noun (the notification frame) invokes the response.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 2
the backup link is associated with a first receiver of the electronic device, a second transceiver of the electronic device, or a second receiver of the electronic device configured to be turned into a third transceiver by transitioning a radio resource from the transceiver of the electronic device
Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted. Particularly it is unclear if the limitation “configured to be turned into a third transceiver by transitioning a radio resource from the transceiver of the electronic device” is associated with the second receiver or associated with the entire list of elements:
Interpretation A:
the backup link is associated with 
a first receiver of the electronic device, 
a second transceiver of the electronic device, or 
a second receiver of the electronic device configured to be turned into a third transceiver by transitioning a radio resource from the transceiver of the electronic device

Interpretation B:
the backup link is associated with 
a first receiver of the electronic device, 
a second transceiver of the electronic device, or 
a second receiver of the electronic device 

wherein each element of A-C is configured to be turned into a third transceiver by transitioning a radio resource from the transceiver of the electronic device

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858), and further view of YU_325 (US20190053325)
Claim(s) 1, 20
Zhang_383 teaches
	a transceiver configured to communicate over a wireless network; and <FIG(s). 8; para. 0084>.
	a processor communicatively coupled to the transceiver and configured to: <FIG(s). 8; para. 0084>.
receive, on a primary link of the wireless network, data associated with data traffic from the second electronic device; and AP communicates with an STA on an operating channel and periodically performs quality detection on the operating channel and possible backup channels to determine when the operating channel needs to be switched. <FIG(s). 2, 6; para. 0038-0062, 0078>.
in response to a quality of the primary link being below a threshold, receive, from the second electronic device, a notification frame 
receive, from the second electronic device, additional data associated with the data traffic on the backup link or on an other link in response to the notification frame. After receiving the operating channel switching notification message, the STA switches to the target channel, which includes receiving data from the AP on the new operating channel (the target channel).  <FIG(s). 1, 2, 3; para. 0066-0072>.
Zhang_383 does not explicitly teach
	receive, from a second electronic device, a message comprising information associated with a backup link of the wireless network;
receive, from the second electronic device, a notification frame on the backup link;	
However in a similar endeavor, Jain_858 teaches
receive, from a second electronic device, a message comprising information associated with a backup link of the wireless network; Obtaining information related to a plurality of channels from the at least one neighboring apparatus. Selecting a channel from the plurality of channels based on the obtained information, wherein the selected channel is a backup channel. In one configuration, the transmission on the primary/first channel includes information about the backup/second channel.  <FIG(s). 9; para. 0069-0070>.
Additionally Jain_858 teaches:
	a transceiver configured to communicate over a wireless network; and transceiver coupled to processor for wireless communications <FIG(s). 1; para. 0025-0028>.
	a processor communicatively coupled to the transceiver and configured to: processor  <FIG(s). 1; para. 0025-0028>.
receive, on a primary link of the wireless network, data associated with data traffic from the second electronic device; and A primary channel and 'additional channel' are used to transmit data. <FIG(s). 9; para. 0069-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383 with the embodiment(s) disclosed by Jain_858. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for selecting the best channel to use among the available channels in a wireless network. <FIG(s). 2; para. 0029>.
However in a similar endeavor, YU_325 teaches
receive, from the second electronic device, a notification frame on the backup link; Wireless device, such as a BS, receives message indicating the SCG failure (of a first link) via the second link. UE and/or BS may configure the second link to enable transmission to continue on the second link.  <FIG(s). 10, 2; para. 0055-0056, 0109-0112>.	 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383 and Jain_858 with the embodiment(s) disclosed by YU_325. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques and apparatuses for duplication bearer management, particularly in cases where a first link fails and a second link can be utilized for continued transmission. <para. 0002, 0109-0112>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858), in view of YU_325 (US20190053325), and further view of Lu_669 (US20210352669)
Claim(s) 3
Zhang_383 does not explicitly teach
wherein the processor is further configured to:
	transmit, to the second electronic device, a second message indicating an alternative backup link; and
	receive, from the second electronic device, a confirmation message.
However in a similar endeavor, Lu_669 teaches
	transmit, to the second electronic device, a second message indicating an alternative backup link; and The head wearable display can transmit, to the console responsive to the first characteristic being less than the channel quality threshold (e.g., signal to noise ratio threshold), a request (e.g., first request, second request) to switch from the first link to the second link. The second link can be considered alternative to the first link and considered a backup. <para. 0004, 0094>.
	receive, from the second electronic device, a confirmation message. The head wearable display can receive a response instructing or indicating to switch from the first link to the second link in a current session interval or a subsequent session interval. The response is responsive to a request to make the switch from the first link to second link, and therefore can be considered a confirmation message. <para. 0004, 0006, 0094>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.
Claim(s) 4
Zhang_383 does not explicitly teach
further comprising:
	a second transceiver configured to operate on a frequency associated with the backup link, 
	wherein the transceiver is configured to operate on a frequency associated with the primary link.
However in a similar endeavor, Lu_669 teaches
	a second transceiver configured to operate on a frequency associated with the backup link,  wherein the transceiver is configured to operate on a frequency associated with the primary link. Each device would have at least two radios to establish the two links having different protocols. For example, a first radio transceiver for IEEE 802.11 based protocol, and a second radio transceiver for Bluetooth. Communicating in accordance with the protocol would include communicating in accordance with the frequency bands of the respective protocol. For example, the second link using Bluetooth would operate within 2.4 Ghz band (as dictated by the Bluetooth protocol) and the first link using IEEE 802.11a would be in the 5Ghz frequency range. <para. 0003, 0005, 0009, 0045-0046, 0086-0087; Claim(s) 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.
Claim(s) 5
Zhang_383 does not explicitly teach
wherein: 
the processor is configured to receive the data, on the primary link from the second electronic device, using the transceiver; and
	the processor is configured to receive the additional data, on the backup link from the second electronic device, using the second transceiver.
However in a similar endeavor, Lu_669 teaches
	the processor is configured to receive the data, on the primary link from the second electronic device, using the transceiver; and the processor is configured to receive the additional data, on the backup link from the second electronic device, using the second transceiver. The head wearable display can determine that a first characteristic of the first link is less than a channel quality threshold for the first link. The head wearable display can transmit, to the console responsive to the first characteristic being less than the channel quality threshold (e.g., signal to noise ratio threshold), a request (e.g., first request, second request) to switch from the first link to the second link. The console can generate a response including a decision to switch from the current, active link to a different (second) link such that data can continue on the second link. Each device would have at least two radios to establish the two links having different protocols. For example, a first radio transceiver for IEEE 802.11 based protocol, and a second radio transceiver for Bluetooth. Communicating in accordance with the protocol would include communicating in accordance with the frequency bands of the respective protocol. For example, the second link using Bluetooth would operate within 2.4 Ghz band (as dictated by the Bluetooth protocol) and the first link using IEEE 802.11a would be in the 5Ghz frequency range. <para. 0003, 0005, 0009, 0045-0046, 0048-0050, 0086-0087, 0094; Claim(s) 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.
Claim(s) 6
Zhang_383 does not explicitly teach
wherein the processor is configured to set a power save schedule of the second transceiver based at least on a traffic schedule associated with the data.
However in a similar endeavor, Lu_669 teaches
	wherein the processor is configured to set a power save schedule of the second transceiver based at least on a traffic schedule associated with the data. First link is a primary link using a first protocol. The head wearable display and/or console can use the first link as a primary link to perform a data transfer (e.g., data transfer interval) between the head wearable display and the console. The head wearable display and the console can communicate through the first link during a first data transfer interval and the second link can be in a standby mode during the first data transfer interval. <para. 0045, 0047>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.
Claim(s) 8
Zhang_383 does not explicitly teach
wherein the processor is configured to set a power save schedule of the second transceiver based at least on a power save schedule of the transceiver.
However in a similar endeavor, Lu_669 teaches
	wherein the processor is configured to set a power save schedule of the second transceiver based at least on a power save schedule of the transceiver. The second link can be in a standby mode when the first link is active, for example, during a first data transfer interval of the first link <para. 0045, 0047, 0087, 0095>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858), in view of YU_325 (US20190053325), in view of Yuen_940 (US20070097940), and further view of Lu_669 (US20210352669)
Claim(s) 9
Zhang_383 does not explicitly teach
further comprising:
	a receiver configured to scan channels in the wireless network, 
	wherein the transceiver is configured to operate on a frequency associated with the primary link.
However in a similar endeavor, Yuen_940 teaches
	a receiver configured to scan channels in the wireless network, A receiver operable to commence scanning for channel selection purposes. <FIG(s). 1; para. 0007-0012, 0016-0017; Claim(s) 9>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Yuen_940. One of ordinary skill in the art would have been motivated to make this modification in order to provide synchronization and transmission power management of fixed location wireless devices to facilitate channel selection. <para. 0002>.
However in a similar endeavor, Lu_669 teaches
	wherein the transceiver is configured to operate on a frequency associated with the primary link. Each device would have at least two radios to establish the two links having different protocols. For example, a first radio transceiver for IEEE 802.11 based protocol, and a second radio transceiver for Bluetooth. Communicating in accordance with the protocol would include communicating in accordance with the frequency bands of the respective protocol. For example, the second link using Bluetooth would operate within 2.4 Ghz band (as dictated by the Bluetooth protocol) and the first link using IEEE 802.11a would be in the 5Ghz frequency range. <para. 0003, 0005, 0009, 0045-0046, 0086-0087; Claim(s) 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858, YU_325 and Yuen_940 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.
Claim(s) 10
Zhang_383 teaches
the processor is configured to receive the data, on the primary link from the second electronic device, using the transceiver; and AP communicates with an STA via a transceiver on an operating channel and periodically performs quality detection on the operating channel and possible backup channels to determine when the operating channel needs to be switched. <FIG(s). 2, 6; para. 0038-0062, 0078>.
Zhang_383 does not explicitly teach
wherein: 
	the processor is configured to receive the notification frame, on the backup link, using the receiver.
However in a similar endeavor, YU_325 teaches
	the processor is configured to receive the notification frame, on the backup link, using the receiver. Wireless device, such as a BS, receives message indicating the SCG failure (of a first link) via the second link. UE and/or BS may configure the second link to enable transmission to continue on the second link.  <FIG(s). 10, 2; para. 0055-0056, 0109-0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383 and Jain_858 with the embodiment(s) disclosed by YU_325. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques and apparatuses for duplication bearer management, particularly in cases where a first link fails and a second link can be utilized for continued transmission. <para. 0002, 0109-0112>.
Claim(s) 11
Zhang_383 teaches
wherein the notification frame comprises at least one of information associated with the other link to be used for continued data communication. AP determines the quality of the current, operating channel does not satisfies a threshold and sends a notification message to instruct the STA to perform channel switching to a target/backup channel. Accordingly the instruction to switch is information associated with the backup channel for the intend of continuing communication over the backup channel <FIG(s). 2; para. 0040-0065>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858), in view of YU_325 (US20190053325), in view of Kawai_539 (US20110286539), and further view of Lu_669 (US20210352669)
Claim(s) 15
Zhang_383 does not explicitly teach
further comprising:
	an auxiliary receiver-only radio configured to operate on a frequency associated with the backup link, 
	wherein the transceiver is configured to operate on a frequency associated with the primary link.
However in a similar endeavor, Kawai_539 teaches
	an auxiliary receiver-only radio configured to operate on a frequency associated with the backup link,  Receiver 4 is used for backup channels and therefore can be considered an aux receiver only radio that operates on backup frequencies. <para. 0061>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858 and YU_325 with the embodiment(s) disclosed by Kawai_539. One of ordinary skill in the art would have been motivated to make this modification in order to provide an adaptive modulation system, a radio communication system, and a radio device that solve the foregoing problem, improve the use efficiency of channels, and suppress communication disconnection. <para. 0007>.
However in a similar endeavor, Lu_669 teaches
	wherein the transceiver is configured to operate on a frequency associated with the primary link. Each device would have at least two radios to establish the two links having different protocols. For example, a first radio transceiver for IEEE 802.11 based protocol, and a second radio transceiver for Bluetooth. Communicating in accordance with the protocol would include communicating in accordance with the frequency bands of the respective protocol. For example, the second link using Bluetooth would operate within 2.4 Ghz band (as dictated by the Bluetooth protocol) and the first link using IEEE 802.11a would be in the 5Ghz frequency range. <para. 0003, 0005, 0009, 0045-0046, 0086-0087; Claim(s) 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858, YU_325 and Kawai_539 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858), in view of YU_325 (US20190053325), in view of Lu_669 (US20210352669), and further view of Black_075 (US20140194075)
Claim(s) 7
Zhang_383 does not explicitly teach
wherein the second transceiver is in an awake state when the transceiver is in the awake state.
However in a similar endeavor, Black_075 teaches
	wherein the second transceiver is in an awake state when the transceiver is in the awake state. A device having enter a multi-transmitter mode in which both transceivers transmit concurrently. Accordingly this mode can be considered an awake state. <para. 0003, 0012>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383, Jain_858, YU_325 and Lu_669 with the embodiment(s) disclosed by Black_075. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved antenna match linearity in devices with multiple transceivers and/or prevent a receiver of the first transceiver or the second transceiver from being desensitized or blocked during multi-transmitter operation, and enables power conservation during other modes of transceiver operation. <BACKGROUND, para. 0013>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858)
Claim(s) 17
Zhang_383 teaches
	receiving, at the first electronic device and from the second electronic device, data associated with low latency traffic on a primary link of the wireless network; and AP communicates with an STA on an operating channel and periodically performs quality detection on the operating channel and possible backup channels to determine when the operating channel needs to be switched. The embodiments of Zhang_383 are in the context of IEEE 802.11, which has a lower latency than other technologies such as Bluetooth and Zigbee and therefore can be considered “lower latency.”  <FIG(s). 2, 6; para. 0038-0062, 0078>.
	in response to a quality of the primary link being below a threshold, receiving additional data associated with the low latency traffic from the second electronic device on the backup link; or  After receiving the operating channel switching notification message, the STA switches to the target channel, which includes receiving data from the AP on the new operating channel (the target channel).  <FIG(s). 1, 2, 3; para. 0066-0072>.
Zhang_383 does not explicitly teach
receiving, at a first electronic device, a message from a second electronic device, wherein the message comprises information associated with a backup link of a wireless network; 
However in a similar endeavor, Jain_858 teaches
receiving, at a first electronic device, a message from a second electronic device, wherein the message comprises information associated with a backup link of a wireless network; Obtaining information related to a plurality of channels from the at least one neighboring apparatus. Selecting a channel from the plurality of channels based on the obtained information, wherein the selected channel is a backup channel. In one configuration, the transmission on the primary/first channel includes information about the backup/second channel.  <FIG(s). 9; para. 0069-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383 with the embodiment(s) disclosed by Jain_858. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for selecting the best channel to use among the available channels in a wireless network. <FIG(s). 2; para. 0029>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang_383 (US20190174383) in view of Jain_858 (US20110250858), and further view of Lu_669 (US20210352669)
Claim(s) 18
Zhang_383 does not explicitly teach
wherein the first electronic device comprises 
a first transceiver configured to operate on a frequency associated with the primary link and 
a second transceiver configured to operate on a frequency associated with the backup link, 
the method further comprising:
	setting a power save schedule of the second transceiver based at least on a traffic schedule associated with the data of the low latency traffic; or 
setting a power save schedule of the second transceiver based at least on a power save schedule of the first transceiver.
However in a similar endeavor, Lu_669 teaches
a first transceiver configured to operate on a frequency associated with the primary link and a second transceiver configured to operate on a frequency associated with the backup link, Each device would have at least two radio transceivers to establish the two links having different protocols. For example, a first radio transceiver for IEEE 802.11 based protocol, and a second radio transceiver for Bluetooth. Communicating in accordance with the protocol would include communicating in accordance with the frequency bands of the respective protocol. For example, the second link using Bluetooth would operate within 2.4 Ghz band (as dictated by the Bluetooth protocol) and the first link using IEEE 802.11a would be in the 5Ghz frequency range. <para. 0003, 0005, 0009, 0045-0046, 0086-0087; Claim(s) 2>.
	setting a power save schedule of the second transceiver based at least on a traffic schedule associated with the data of the low latency traffic; The second link can be in a standby mode when the first link is active, for example, during a first data transfer interval of the first link <para. 0045, 0047, 0087, 0095>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383 and Jain_858 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.
Claim(s) 19
Zhang_383 does not explicitly teach
further comprising:
	transmitting, to the second electronic device, a second message indicating an alternative backup link; and
	receiving, from the second electronic device, a confirmation message.
However in a similar endeavor, Lu_669 teaches
	transmitting, to the second electronic device, a second message indicating an alternative backup link; and The head wearable display can transmit, to the console responsive to the first characteristic being less than the channel quality threshold (e.g., signal to noise ratio threshold), a request (e.g., first request, second request) to switch from the first link to the second link. The second link can be considered alternative to the first link and considered a backup. <para. 0004, 0094>.
	receiving, from the second electronic device, a confirmation message. The head wearable display can receive a response instructing or indicating to switch from the first link to the second link in a current session interval or a subsequent session interval. The response is responsive to a request to make the switch from the first link to second link, and therefore can be considered a confirmation message. <para. 0004, 0006, 0094>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Zhang_383 and Jain_858 with the embodiment(s) disclosed by Lu_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved systems and methods for switching between different wireless communications protocols that would address link delays or failures and mitigate against poor user experience <para. 0002-0003>.

Allowable Subject Matter

Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 12-14, 16
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.
Claims 12-13
Claim 12 requires a device that includes both a receiver and a transceiver.  The receiver is configured with a scan schedule based on a traffic schedule associate with data that received on the primary link using said transceiver and from the second electronic device.
Closest prior art Law - US20170094693 teaches scanning channels may comprise tuning a receiver to a channel and measuring signals, noise, and/or receiving one or more broadcast packets or signals on the channel. However Law fails to disclose a scan schedule based on a traffic schedule of data corresponding to another transceiver. 
Closest prior art Cariou - US20180184435 teaches a LP-WU receiver that scans channel from an AP. However, Cariou fails to disclose a scan schedule based on a traffic schedule of data corresponding to another transceiver.
Claims 14
Claim 14 requires setting a scan schedule of a receiver based on power save schedule of another device, the transceiver.
Closest prior art Shmidt - US20180049017 and AGARDH - US20090061770 teaches triggering a scanning schedule/interval based on a power mode of the device. This is different from the claim in that the power mode of the device is not the same as a power save schedule of a transceiver.
Claim 16
Closest prior art Kawai_539 teaches an auxiliary receiver-only radio for use on a backup channel. However, Kawai_539 fails to teach the auxiliary receiver-only radio in a listening mode prior to receiving a notification frame on the backup channel that triggers a transition of resources and transmission from a primary link to the backup link. 
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).


Relevant Cited References
ZHONGYU - WO2009076880 teaches “When the operation and maintenance of the OM primary channel fails, the base station switches to the pre-established OM backup channel, and sends a notification message indicating that the base station has been switched to the OM backup channel to the maintenance station through the OM backup channel.”

US20180184435 teaches aspects of the invention as discussed herein.
US20170094693 teaches aspects of the invention as discussed herein.
US20130325305 teaches aspects of the invention as discussed herein.
US20090061770 teaches aspects of the invention as discussed herein.
US20180049017 teaches aspects of the invention as discussed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415